As filed with the Securities and Exchange Commission on February 12, 2013 REGISTRATION NO. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NETWORK-1 SECURITY SOLUTIONS, INC. (Exact name of registrant as specified in its charter) DELAWARE 11-3027591 (State or other jurisdiction of incorporation) (I.R.S. employer identification number) , SUITE 1020 NEW YORK, NEW YORK10022 (212) 829-5770 (Address, including zip code, and telephone number, including area code, of Registrant's principal executive offices) NETWORK-1 SECURITY SOLUTIONS, INC. 21 INDIVIDUAL OPTION AGREEMENTS (Full title of the plan) COREY M. HOROWITZ CHAIRMAN AND CHIEF EXECUTIVE OFFICER NETWORK-1 SECURITY SOLUTIONS, INC. , SUITE 1020 NEW YORK, NEW YORK10022 (212) 829-5770 (Address, including zip code, and telephone number, including area code, of agent for service) COPIES TO: SAM SCHWARTZ, ESQ. EISEMAN LEVINE LEHRHAUPT & KAKOYIANNIS, PC , 10TH FLOOR, NEW YORK, NEW YORK 10022 (212) 752-1000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “Large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨
